                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

BYRON HOLTON, JR.,

               Petitioner,
       v.                                                     CASE NO. 2:18-CV-01489
                                                              JUDGE GEORGE C. SMITH
                                                              Chief Magistrate Judge Deavers
STATE OF OHIO,

               Respondent.

                                     OPINION AND ORDER

       On April 11, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the Petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 9). Petitioner has filed an Objection to the Magistrate Judge’s Report and

Recommendation. (ECF No. 12). Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de

novo review. For the reasons that follow, Petitioner’s Objection (ECF No. 12) is

OVERRULED. The Report and Recommendation (ECF No. 9) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       Petitioner challenges his December 12, 2016, convictions after a jury trial in the Logan

County Court of Common Pleas on charges of corrupting another with drugs, and complicity in

trafficking in cocaine. He asserts five claims for relief. The Magistrate Judge recommended

dismissal of those claims for failure to comply with Rule 2(c) of the Rules Governing Section

2254 Cases in the United States District Courts, and as procedurally defaulted. Petitioner objects

to those recommendations. Petitioner argues that the state court’s evidentiary ruling denied him

due process, that the record establishes judicial bias, and that he was denied a fair trial because
the trial court failed to issue a jury instruction on the testimony of accomplices. Petitioner

further argues that the denial of the effective assistance of counsel constitutes cause for any

procedural default, and that he was denied a fair trial based on cumulative error.

       However, Petitioner waived his claims by failing to object at the time of trial, or failing to

present his claims to the Ohio Supreme Court. The denial of the effective assistance of counsel

cannot constitute cause for his procedural defaults, because he has likewise procedurally

defaulted that claim. See Johnson v. Turner, No. 2:14-cv-01908, 2017 WL 2633188, at *2 (S.D.

Ohio June 19, 2017) (In order to constitute cause, an ineffective assistance of counsel claim must

be both exhausted and not procedurally defaulted.) (citing Edwards v. Carpenter, 529 U.S. 446,

453 (2000); Burroughs v. Makowski, 411 F.3d 665, 668 (6th Cir. 2005)).

       For the foregoing reasons and for the reasons discussed in the Magistrate Judge’s Report

and Recommendation, Petitioner’s Objection, ECF No. 12, is OVERRULED. The Report and

Recommendation, ECF No. 9, is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a



                                                  2
petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       This Court is not persuaded that reasonable jurists would debate this Court’s dismissal of

this action. Therefore, the Court DECLINES to issue a certificate of appealability.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal would not be in

good faith and that an application to proceed in forma pauperis on appeal should be DENIED.

               IT IS SO ORDERED.


                                                        s/ George C. Smith__________________
                                                       GEORGE C. SMITH, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                   3
